PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 13/992,893
Filing Date: 23 Aug 2013
Appellant(s): D'Aoust et al.



__________________
Stephen Bellum
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 18 November 2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 08/14/2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

The following ground(s) of rejection are applicable to the appealed claims.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


Claims 1, 3-5, 8, 12-15, 17-19, 30-32, and 56 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over D’Aoust et al (Plant Biotechnology, 2008, 6(9): 930-940) in view of Smith et al (WO 2008005777 A2), Wang et al (J. Virol., 2007, 81(20): 10869-10878), and UniProt HEMA_I59A0 (published online November 2008; appended to the action).
	The claims are drawn to a VLP and a method of producing the VLP in a plant the method comprising agroinfiltrating a nucleic acid comprising a promoter, an enhancer element, a signal peptide, an ectodomain from a virus trimeric surface protein selected from HIV, and an influenza transmembrane and cytoplasmic tail domain (TM/CT) from H3 into the plant; incubating the plant under conditions that permit the transient expression of -the nucleic acid to produce the 
	The claims are drawn to the chimeric VLP comprising plant-specific N-glycans and at least one lipid derived from the plant. 
	The claims are drawn to a composition comprising an effective dose of the VLP of claim 12 for inducing an immune response and a pharmaceutically acceptable carrier. 
	The claims are drawn to the method, wherein the TM/CT from H5 is SEQ ID NO: 41. 
	The claims are also drawn to the plastocyanin promoter, plastocyanin 5’-UTR, plastocyanin 3’-UTR, and plastocyanin terminator. 
The new claims are directed to a plant, a plant cell, and a method of producing a chimeric viral surface protein in a plant comprising introducing by agroinfiltration a nucleic acid comprising a promoter, an enhancer element, a G protein from rabies virus fused to an influenza transmembrane domain and cytoplasmic tail domain (TM/CT) from H3 or H5; incubating the plant under conditions that permit the expression of the nucleic acid, thereby producing the chimeric viral surface proteins; and harvesting the plant and purifying the chimeric viral surface protein. 
D’Aoust teaches a method of producing a VLP in a plant comprising recombinantly expressing a nucleic acid encoding influenza hemagglutinin (Fig. 1) from H5N1 (A/Indonesia/05/2005) and H1N1 (A/New Caledonia/20/99) by agroinfiltration, a transient type of expression (pg. 936, left column). D’Aoust teaches that VLPs were derived from the plant plasma membrane and thus containing plant derived lipids (Abstract). D’Aoust teaches three DNA constructs, two of which do not contain a viral matrix or core protein (see Fig. 1). These 
D’Aoust teaches harvesting of H5-producing leaves of N. bethamiana and purifying VLPs using an affinity column (pg. 938, VLP purification). 
D’Aoust teaches a composition comprising PBS and H5 VLPs and administering said composition to mice wherein the administered VLP was pelleted and re-suspended in 100 mM PBS (pg. 938). PBS is a pharmaceutically acceptable carrier. When administered a lethal dose of influenza, mice immunized with the plant made influenza VLP survived. Thus, D'Aoust teaches administering a composition comprising a pharmaceutically acceptable carrier and an effective dose of the VLP. 
D'Aoust teaches that M1 reduced the overall accumulation in leaf tissue. D’Aoust also shows that H5 and H1 alone had improved VLP expression relative to H1 and M1 alone. See page 932, Assessment of VLP formation. See also Figure 3.D’Aoust also states that previous work established that the M1 protein was dispensable for VLP formation and that the coexpression of HA and M1 in plants led to a substantial decrease in HA accumulation which led to a decrease in VLP accumulation. See page 935, paragraph bridging left and right columns. 
D’Aoust teaches the inclusion of the PDI signal peptide. See Figure 1. 
D’Aoust teaches that inclusion of M1 occurred because it was believed that M1 is a prerequisite for the formation of influenza VLPs in insect cells. D’Aoust also teaches that co-expression of M1 with H1 reduced the overall accumulation of H1 in the leaf tissue. Relevant Figures in D’Aoust: 

D’Aoust provides the following illustrative figures: 

    PNG
    media_image2.png
    427
    481
    media_image2.png
    Greyscale

In Figure 1, D’Aoust teaches the following claim limitations: a nucleic acid that comprises a promoter (Plasto); 5’ and 3’ untranslated regions (5’ is found in Plasto and 3’ is found in Pter); and a plant-derived or native signal peptide (SP PDI or the signal peptide found within H5). The Examiner notes that both H5 and H1 necessarily possess the ectodomain and a TM/CT domain. In D’Aoust, the ectodomain is not from Retroviridae (or HIV) but from  Orthomyoviridae (influenza). 


    PNG
    media_image3.png
    404
    1048
    media_image3.png
    Greyscale

In Figure 3, D’Aoust clearly demonstrates that the presence of M1 is detrimental to the overall accumulation of VLP in plants. The elution bands are stated by D’Aoust to show the presence of high-molecular-weight structures, i.e. VLPs, in plants. See page 932, right column. The bands show high levels of VLP accumulation for H5 and H1 but reduced levels of H1 accumulation when M1 is coexpressed in plants. This provides motivation to the ordinary artisan to remove M1, as its presence is detrimental to the overall accumulation. Despite the reduced accumulation, the ordinary aritisan would have recognized that including or excluding M1 are pathways toward the formation of VLPs in transgenic plants. 



D’Aoust does not teach a chimeric H5 influenza VLP containing the ectodomain from HIV, wherein the ectodomain or fragment thereof is derived from an env protein. D'Aoust does not teach a chimeric H5 influenza VLP of the invention eliciting an immune response. D’Aoust does not teach the location of the influenza ectodomain or transmembrane domain and cytoplasmic tail within the H5 protein.

Smith teaches a method for increasing glycoprotein incorporation on the surface of VLPs by expressing an HIV with a non-influenza viral core and the transmembrane domain and C-terminal tail (TM/CT) of an influenza hemagglutinin. See claims 1, 4, and 8. Smith also teaches two VLPs, one utilizing Gag and another utilizing influenza M1. See Figure 2 and Example 3.
Smith teaches that chimeric glycoproteins comprising a surface viral glycoprotein and the transmembrane/c-terminal region of influenza hemagglutinin are efficient at being incorporated into the membrane of a host cell. See page 6. 
Smith teaches generating chimeric glycoproteins comprising the G protein from rabies virus fused to the TM/TC domain of influenza. See pages 7 and 8.  
Smith teaches HIV-Env comprising the influenza HA TM/CT domain can be co-expressed with Gag or M1 influenza to form VLPs and that the incorporation of the glycoprotein on the surface of said VLPs occurs more efficiently than the non-chimeric HIV-Env protein. See page 5. 
Smith teaches that the carboxyl terminal tail of the HA is important for associating with the M1 protein of influenza virus. Smith teaches that they’ve discovered that a chimeric glycoprotein comprising the influenza TM/CT also associates with other viral cores. Smith teaches that the CT domain allows the glycoprotein to be targeted to the membrane before the See paragraph bridging pp. 6 and 7. 

Relevant Figures in Smith: 

    PNG
    media_image4.png
    435
    620
    media_image4.png
    Greyscale

	Figure 1 of Smith (also the Figure printed on the front page of Smith), teaches the chimeric molecule currently claimed. In this Figure, Smith discloses substituting the ectodomain of influenza hemagglutinin for the ectodomain of HIV (a virus from Rhabdoviridae). Smith also discloses the presence of H3 TM/CT domains. 

Wang teaches that the chimeric HIV-influenza VLP led to specific immune response at local and distal mucosal surfaces (pg. 10876, right column).
UniProt HEMA_159A0 teaches the location of the transmembrane domain and cytoplasmic tail (see accession provided below).
At the time the invention was made, it would have been prima facie obvious and within the scope of one of ordinary skill in the art to substitute the chimeric VLP as taught by Smith 
One of ordinary skill in the art would have been motivated to make such a substitution because Smith teaches the formation of chimeric influenza VLPs having both HIV Env proteins and TM/CT domains from Influenza as well as rabies virus G proteins and TM/CT domains from influenza. One of ordinary skill in the art would been motivated to generate these chimeric prima facie obvious to generate a chimeric influenza VLP without M1 in plants. Furthermore, because Smith teaches that the TM/CT region from influenza HA associates with M1 as well as other viral cores such as HIV Gag, one of ordinary skill in the art would have been motivated to omit core proteins from the plant produced chimeric VLP, especially in view of D’Aoust. The ordinary artisan would have understood that the influenza HA TM/CT domain would associate with the corresponding matrix protein from influenza (M1), and despite Smith showing that HIV Gag functions as a matrix protein with influenza HA TM/CT, one of ordinary skill in the art would not have been motivated to utilize any matrix protein with the influenza HA TM/CT in light of D’Aoust showing that the native matrix protein for the production of plant produced VLPs is not required. 
One of ordinary skill in the art would have been motivated to make such a substitution because D’Aoust teaches that plant based VLPs were successful in protecting mice from a lethal challenge of influenza (pg. 938) and Wang teaches that the chimeric HIV-influenza VLP led to specific immune response at local and distal mucosal surfaces (pg. 10876, right column). One of ordinary skill in the art would have been motivated to use the plant expression system of D’Aoust because D'Aoust teaches that none of the recombinant platforms currently available compare with the plant-based transient expression in terms of speed and cost and also allows for the yield and scale required for industrial application. D'Aoust continues that agroinfiltration based systems have shown unparalleled productivity and rapidity for the production of antibodies, antigens, and VLPs (pg. 939, left column). Given the teachings of D'Aoust, one of 
HIV is a known member of the family Retroviridae and genus Lentivirus. Rabies is a known member of family Rabhdoviridae and genus Lyssavirus. 
Given that HIV ectodomain is a glycosylated protein, that the rabies G protein is a glycoprotein, and that plants such as Nicotiana benthamiana produce glycoproteins (pg. 932, right column), one of ordinary skill in the art would have recognized that the VLP must necessarily contain plant-specific N-glycans. 

LOCUS       HEMA_I59A0               564 aa            linear   VRL 25-NOV-2008
DEFINITION  RecName: Full=Hemagglutinin; Contains: RecName: Full=Hemagglutinin
            HA1 chain; Contains: RecName: Full=Hemagglutinin HA2 chain; Flags:
            Precursor.
ACCESSION   P09345
VERSION     P09345.2  GI:160332312
DBSOURCE    UniProtKB: locus HEMA_I59A0, accession P09345;
            class: standard.
            extra accessions:Q0A2H6
            created: Jul 1, 1989.
            sequence updated: Nov 13, 2007.
            annotation updated: Nov 25, 2008.
            xrefs: X07826.1, CAA30680.1, X07869.1, CAA30719.1, CY015081.1,
            ABI85106.1
            xrefs (non-sequence databases): HSSP:Q9DLP3, SMR:P09345,
            GO:0016324, GO:0016021, GO:0019031, GO:0055036, GO:0046789,
            GO:0019064, InterPro:IPR000149, InterPro:IPR001364,
            InterPro:IPR013829, Gene3D:G3DSA:3.90.20.10, Pfam:PF00509,
            PRINTS:PR00330, PRINTS:PR00329, ProDom:PD000225
KEYWORDS    Cell membrane; Cleavage on pair of basic residues; Complete
            proteome; Envelope protein; Fusion protein; Glycoprotein;
            Hemagglutinin; Lipoprotein; Membrane; Palmitate; Signal;
            Transmembrane; Virion.
SOURCE      Influenza A virus (A/chicken/Scotland/1959(H5N1))
  ORGANISM  Influenza A virus (A/chicken/Scotland/1959(H5N1))

            Influenzavirus A.
REFERENCE   1  (residues 1 to 564)
  AUTHORS   De,B.K., Brownlee,G.G., Kendal,A.P. and Shaw,M.W.
  TITLE     Complete sequence of a cDNA clone of the hemagglutinin gene of
            influenza A/Chicken/Scotland/59 (H5N1) virus: comparison with
            contemporary North American and European strains
  JOURNAL   Nucleic Acids Res. 16 (9), 4181-4182 (1988)
   PUBMED   3375087
  REMARK    NUCLEOTIDE SEQUENCE [GENOMIC RNA].
REFERENCE   2  (residues 1 to 564)
  AUTHORS   Obenauer,J.C., Denson,J., Mehta,P.K., Su,X., Mukatira,S.,
            Finkelstein,D.B., Xu,X., Wang,J., Ma,J., Fan,Y., Rakestraw,K.M.,
            Webster,R.G., Hoffmann,E., Krauss,S., Zheng,J., Zhang,Z. and
            Naeve,C.W.
  TITLE     Large-scale sequence analysis of avian influenza isolates
  JOURNAL   Science 311 (5767), 1576-1580 (2006)
   PUBMED   16439620
  REMARK    NUCLEOTIDE SEQUENCE [GENOMIC RNA].
COMMENT     On or before Nov 14, 2007 this sequence version replaced
            gi:123859197, gi:122861.
            [FUNCTION] Binds to sialic acid-containing receptors on the cell
            surface, bringing about the attachment of the virus particle to the
            cell. Plays a major role in the determination of host range
            restriction and virulence. Class I viral fusion protein.
            Responsible for penetration of the virus into the cell cytoplasm by
            mediating the fusion of the membrane of the endocytosed virus
            particle with the endosomal membrane. Low pH in endosomes induce an
            irreversible conformational change in HA2, releasing the fusion
            hydrophobic peptide. Several trimers are required to form a
            competent fusion pore.
            [SUBUNIT] Homotrimer of disulfide-linked HA1-HA2.
            [SUBCELLULAR LOCATION] Virion membrane; Single-pass type I membrane
            protein (Potential). Apical cell membrane; Single-pass type I
            membrane protein. Note=Targeted to the apical plasma membrane in
            epithelial polarized cells through a signal present in the
            transmembrane domain. Associated with glycosphingolipid- and
            cholesterol-enriched detergent-resistant lipid rafts.
            [PTM] In natural infection, inactive HA is matured into HA1 and HA2
            outside the cell by one or more trypsin-like, arginine-specific
            endoprotease secreted by the bronchial epithelial cells. One
            identified protease that may be involved in this process is
            secreted in lungs by Clara cells (By similarity).
            [PTM] Palmitoylated (By similarity).
            [MISCELLANEOUS] Major glycoprotein, comprises over 80% of the
            envelope proteins present in virus particle.
            [MISCELLANEOUS] The extent of infection into host organism is
            determined by HA. Influenza viruses bud from the apical surface of
            polarized epithelial cells (e.g. bronchial epithelial cells) into
            lumen of lungs and are therefore usually pneumotropic. The reason
            is that HA is cleaved by tryptase clara which is restricted to

            can be cleaved by furin and subtilisin-type enzymes, allowing the
            virus to grow in other organs than lungs.
            [MISCELLANEOUS] The influenza A genome consist of 8 RNA segments.
            Genetic variation of hemagglutinin and/or neuraminidase genes
            results in the emergence of new influenza strains. The mechanism of
            variation can be the result of point mutations or the result of
            genetic reassortment between segments of two different strains.
            [SIMILARITY] Belongs to the influenza viruses hemagglutinin family.
FEATURES             Location/Qualifiers
     source          1..564
                     /organism="Influenza A virus
                     (A/chicken/Scotland/1959(H5N1))"
                     /host="Aves"
                     /host="Felis silvestris catus (Cat)"
                     /host="Homo sapiens (Human)"
                     /host="Panthera pardus (Leopard)"
                     /host="Panthera tigris (Tiger)"
                     /host="Sus scrofa (Pig)"
                     /db_xref="taxon:402527"
     gene            1..564
                     /gene="HA"
     Protein         1..564
                     /gene="HA"
                     /product="Hemagglutinin"
     Region          1..16
                     /gene="HA"
                     /region_name="Signal"
                     /experiment="experimental evidence, no additional details
                     recorded"
     Region          17..527
                     /gene="HA"
                     /region_name="Topological domain"
                     /inference="non-experimental evidence, no additional
                     details recorded"
                     /note="Extracellular (Potential)."
     Region          17..341
                     /gene="HA"
                     /region_name="Mature chain"
                     /experiment="experimental evidence, no additional details
                     recorded"
                     /note="Hemagglutinin HA1 chain. /FTId=PRO_0000038899."
     Bond            bond(20,479)
                     /gene="HA"
                     /bond_type="disulfide"
                     /inference="non-experimental evidence, no additional
                     details recorded"
                     /note="Interchain (between HA1 and HA2 chains) (By
                     similarity)."
     Site            26
                     /gene="HA"

                     /inference="non-experimental evidence, no additional
                     details recorded"
                     /note="N-linked (GlcNAc...) (Potential)."
     Site            39
                     /gene="HA"
                     /site_type="glycosylation"
                     /inference="non-experimental evidence, no additional
                     details recorded"
                     /note="N-linked (GlcNAc...) (Potential)."
     Bond            bond(58,290)
                     /gene="HA"
                     /bond_type="disulfide"
                     /inference="non-experimental evidence, no additional
                     details recorded"
                     /note="By similarity."
     Bond            bond(71,83)
                     /gene="HA"
                     /bond_type="disulfide"
                     /inference="non-experimental evidence, no additional
                     details recorded"
                     /note="By similarity."
     Region          89
                     /gene="HA"
                     /region_name="Conflict"
                     /experiment="experimental evidence, no additional details
                     recorded"
                     /note="V -> L (in Ref. 1; CAA30719/CAA30680)."
     Region          93
                     /gene="HA"
                     /region_name="Conflict"
                     /experiment="experimental evidence, no additional details
                     recorded"
                     /note="S -> L (in Ref. 1; CAA30719/CAA30680)."
     Bond            bond(106,151)
                     /gene="HA"
                     /bond_type="disulfide"
                     /inference="non-experimental evidence, no additional
                     details recorded"
                     /note="By similarity."
     Region          119
                     /gene="HA"
                     /region_name="Conflict"
                     /experiment="experimental evidence, no additional details
                     recorded"
                     /note="H -> Y (in Ref. 1; CAA30719/CAA30680)."
     Region          131
                     /gene="HA"
                     /region_name="Conflict"
                     /experiment="experimental evidence, no additional details
                     recorded"

     Region          160
                     /gene="HA"
                     /region_name="Conflict"
                     /experiment="experimental evidence, no additional details
                     recorded"
                     /note="F -> L (in Ref. 1; CAA30719/CAA30680)."
     Region          170..172
                     /gene="HA"
                     /region_name="Conflict"
                     /experiment="experimental evidence, no additional details
                     recorded"
                     /note="DNA -> NNT (in Ref. 1; CAA30719/ CAA30680)."
     Site            181
                     /gene="HA"
                     /site_type="glycosylation"
                     /inference="non-experimental evidence, no additional
                     details recorded"
                     /note="N-linked (GlcNAc...) (Potential)."
     Region          267
                     /gene="HA"
                     /region_name="Conflict"
                     /experiment="experimental evidence, no additional details
                     recorded"
                     /note="E -> R (in Ref. 1; CAA30719/CAA30680)."
     Bond            bond(294,318)
                     /gene="HA"
                     /bond_type="disulfide"
                     /inference="non-experimental evidence, no additional
                     details recorded"
                     /note="By similarity."
     Region          300
                     /gene="HA"
                     /region_name="Conflict"
                     /experiment="experimental evidence, no additional details
                     recorded"
                     /note="A -> E (in Ref. 1; CAA30719/CAA30680)."
     Site            302
                     /gene="HA"
                     /site_type="glycosylation"
                     /inference="non-experimental evidence, no additional
                     details recorded"
                     /note="N-linked (GlcNAc...) (Potential)."
     Site            342..343
                     /gene="HA"
                     /site_type="cleavage"
                     /inference="non-experimental evidence, no additional
                     details recorded"
                     /note="Cleavage; by host (By similarity)."
     Region          343..564
                     /gene="HA"

                     /experiment="experimental evidence, no additional details
                     recorded"
                     /note="Hemagglutinin HA2 chain. /FTId=PRO_0000038900."
     Region          404..406
                     /gene="HA"
                     /region_name="Conflict"
                     /experiment="experimental evidence, no additional details
                     recorded"
                     /note="QFK -> RFE (in Ref. 1; CAA30719/ CAA30680)."
     Region          458
                     /gene="HA"
                     /region_name="Conflict"
                     /experiment="experimental evidence, no additional details
                     recorded"
                     /note="K -> N (in Ref. 1; CAA30719/CAA30680)."
     Bond            bond(486,490)
                     /gene="HA"
                     /bond_type="disulfide"
                     /inference="non-experimental evidence, no additional
                     details recorded"
                     /note="By similarity."
     Site            496
                     /gene="HA"
                     /site_type="glycosylation"
                     /inference="non-experimental evidence, no additional
                     details recorded"
                     /note="N-linked (GlcNAc...) (Potential)."
     Region          528..548
                     /gene="HA"
                     /region_name="Transmembrane region"
                     /inference="non-experimental evidence, no additional
                     details recorded"
                     /note="Potential."
     Region          549..564
                     /gene="HA"
                     /region_name="Topological domain"
                     /inference="non-experimental evidence, no additional
                     details recorded"
                     /note="Cytoplasmic (Potential)."
     Site            553
                     /gene="HA"
                     /site_type="lipid-binding"
                     /inference="non-experimental evidence, no additional
                     details recorded"
                     /note="S-palmitoyl cysteine; by host (By similarity)."
     Site            560
                     /gene="HA"
                     /site_type="lipid-binding"
                     /inference="non-experimental evidence, no additional
                     details recorded"

     Site            563
                     /gene="HA"
                     /site_type="lipid-binding"
                     /inference="non-experimental evidence, no additional
                     details recorded"
                     /note="S-palmitoyl cysteine; by host (By similarity)."
ORIGIN      
        1 merivlllai vslvksdqic igyhankstk qvdtimeknv tvthaqdile rthngklcsl
       61 ngvkplilrd csvagwllgn pmcdeflnvp ewsyivekdn pinslcypgd fndyeelkhl
      121 lsstnhfeki qiiprsswsn hdassgvssa cpyigrssff rnvvwlikkd nayptikrsy
      181 nntnqedlli lwgihhpnda aeqtklyqnp ttyvsvgtst lnqrsipeia trpkvngqsg
      241 rmeffwtilk pndainfesn gnfiapeyay kivkkgdsai mksglaygnc dtkcqtpvga
      301 inssmpfhni hphtigecpk yvksdrlvla tglrnvpqrk krglfgaiag fieggwqgmv
      361 dgwygyhhsn eqgsgyaadk estqkaidgi tnkvnsiidk mntqfkavgk efnnlerrve
      421 nlnkkmedgf ldvwtynvel lvlmenertl dfhdsnvknl ydkvrlqlkd narelgngcf
      481 efyhkcdnec mesvrngtyd ypqyseearl nreeisgvkl esmgvyqils iystvassla
      541 laimiaglsf wmcsngslqc rici


	Claim 9 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over D’Aoust et al (Plant Biotechnology, 2008, 6(9): 930-940) in view of Smith et al (WO 2008005777 A2), Wang et al (J. Virol., 2007, 81(20): 10869-10878), and UniProt HEMA_I59A0 (published online November 2008; appended to the action) as applied to claims 1, 3-5, 8, 12-15, 17-19, 30-32, and 56 above, and further in view of Ma et al (Vaccine, 2005, 23: 1814-1818) and Kost et al (Nat. Biotechnol., 2005, 23(5): 567-575).
Claim 9 is drawn to introducing an additional nucleic acid into a plant wherein the nucleic acid encodes a chaperone protein. 
D’Aoust in view of Smith, Wang, and UniProt HEMA_I59A0 have been discussed in the above rejection.
D‘Aoust in view of Smith, Wang, and UniProt HEMA_I59A0 do not teach an additional nucleic acid introduced into a plant wherein said nucleic acid encodes a chaperone protein. 

Kost teaches that baculoviruses expressing chaperone proteins, which are known to aid in folding and modification of newly synthesized proteins, enhance protein production. Coexpression of calreticulin promoted production of properly folded human lipoprotein lipase and HLA-DR4 tetramers. Kost teaches that co-expressing chaperones can enhance functional protein production (pg. 569). 
At the time the invention was made, it would have been prima facie obvious and within the scope of one of ordinary skill in the art to additional co-transform plants with molecular chaperones given their known role in proper processing of a tetrameric antibody in transgenic plants as taught by Ma and the general knowledge that co-expression of chaperones increase protein production as taught by Kost. One of ordinary skill in the art would have been motivated to make such a modification because proper folding of proteins is critical to their in vivo function and, in the case of a vaccine candidate, critical for an immune system to recognize the epitopes of said vaccine candidate as an antigen. One of ordinary skill in the art would have had a reasonable expectation of success using standard molecular cloning techniques to introduce molecular chaperones into plants. 

Claim 16 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over D’Aoust et al (Plant Biotechnology, 2008, 6(9): 930-940) in view of Smith et al (WO 2008005777 A2), Wang et al (J. Virol., 2007, 81(20): 10869-10878), and UniProt HEMA_I59A0 (published online November 2008; appended to the action) as applied to claims 1, 3-5, 8, 12-15,  above, and further in view of GenBank ABW06108 (published online May 2008; appended to the action).
The claim is drawn to the influenza transmembrane domain and cytoplasmic tail is obtained from H5 and comprises the sequence defined in SEQ ID NO: 41. 
D’Aoust in view of Smith, Wang and UniProt have been discussed in the rejections above. 
D’Aoust in view of Smith, Wang and UniProt do not teach SEQ ID NO: 41. 
GenBank ABW06108 teaches the instant SEQ ID NO: 41 (see alignment below). 
At the time the invention was made, it would have been prima facie obvious and within the scope of one of ordinary skill in the art to utilize the H5 protein of GenBank ABW06108. One of ordinary skill in the art would have been motivated to utilize this sequence because D’Aoust teaches the generation of influenza VLPs from SEQ ID NO: 41. One of ordinary skill in the art would have had a reasonable expectation of success using standard molecular cloning methods to generate the instantly claimed chimeric hemagglutinin molecule. 

hemagglutinin, partial [Influenza A virus (A/Indonesia/5/2005(H5N1))]
Sequence ID: gb|ABW06108.1|Length: 569Number of Matches: 1

Score
Expect
Method
Identities
Positives
Gaps
82.8 bits(203)
6e-17
Composition-based stats.
38/38(100%)
38/38(100%)
0/38(0%)

Query  1    QILSIYSTVASSLALAIMMAGLSLWMCSNGSLQCRICI  38
            QILSIYSTVASSLALAIMMAGLSLWMCSNGSLQCRICI
Sbjct  531  QILSIYSTVASSLALAIMMAGLSLWMCSNGSLQCRICI  568


LOCUS       ABW06108                 569 aa            linear   VRL 01-MAY-2008
DEFINITION  hemagglutinin, partial [Influenza A virus
            (A/Indonesia/5/2005(H5N1))].

VERSION     ABW06108.1  GI:157955423
DBSOURCE    accession EU146622.1
KEYWORDS    .
SOURCE      Influenza A virus (A/Indonesia/5/2005(H5N1))
  ORGANISM  Influenza A virus (A/Indonesia/5/2005(H5N1))
            Viruses; ssRNA viruses; ssRNA negative-strand viruses;
            Orthomyxoviridae; Influenzavirus A.
REFERENCE   1  (residues 1 to 569)
  AUTHORS   Smith,G., Guan,Y., Peiris,M., Kandun,I.N., Soendoro,T. and
            Sedyaningsih,E.R.
  TITLE     Direct Submission
  JOURNAL   Submitted (10-SEP-2007) Department of Microbiology, The University
            of Hong Kong, Hong Kong SAR, China
COMMENT     Sequence entered by GenBank staff on behalf of submitter.  Please
            acknowledge the Indonesian Ministry of Health if used in a
            publication.  Contact person for futher information is Dr. Triono
            Sundoro.
            Method: conceptual translation.
FEATURES             Location/Qualifiers
     source          1..569
                     /organism="Influenza A virus (A/Indonesia/5/2005(H5N1))"
                     /strain="A/Indonesia/5/2005"
                     /serotype="H5N1"
                     /host="Homo sapiens"
                     /db_xref="taxon:400788"
                     /segment="4"
                     /country="Indonesia"
     Protein         1..>569
                     /product="hemagglutinin"
     Region          19..568
                     /region_name="Hemagglutinin"
                     /note="Haemagglutinin; pfam00509"
                     /db_xref="CDD:249917"
     CDS             1..569
                     /gene="HA"
                     /coded_by="EU146622.1:34..>1741"
ORIGIN      
        1 mekivlllai vslvksdqic igyhannste qvdtimeknv tvthaqdile kthngklcdl
       61 dgvkplilrd csvagwllgn pmcdefinvp ewsyivekan ptndlcypgs fndyeelkhl
      121 lsrinhfeki qiipksswsd heassgvssa cpylgspsff rnvvwlikkn styptikksy
      181 nntnqedllv lwgihhpnda aeqtrlyqnp ttyisigtst lnqrlvpkia trskvngqsg
      241 rmeffwtilk pndainfesn gnfiapeyay kivkkgdsai mkseleygnc ntkcqtpmga
      301 inssmpfhni hpltigecpk yvksnrlvla tglrnspqre srrkkrglfg aiagfieggw
      361 qgmvdgwygy hhsneqgsgy aadkestqka idgvtnkvns iidkmntqfe avgrefnnle
      421 rrienlnkkm edgfldvwty naellvlmen ertldfhdsn vknlydkvrl qlrdnakelg
      481 ngcfefyhkc dnecmesirn gtynypqyse earlkreeis gvklesigty qilsiystva
      541 sslalaimma glslwmcsng slqcricik


(2) Response to Argument
	Appellant argues that the teachings of the cited references could not have motivated a person of ordinary skill in the art to arrive at the claimed invention or have provided for a reasonable expectation of success because: 

As of the date of the invention, there is no record of anyone having ever produced a chimeric retroviridae-HA or rhbodviridae-HA VLP in the absence of a core or matrix protein (as evidenced by the lack of anticipatory prior art). See page 4 of the Brief. 
This argument is not found persuasive because obviousness is not predicated upon a reduction to practice nor is anticipatory prior art required to sustain a conclusion of obviousness. In fact, the courts have found several exemplary rationales that may support a conclusion of obviousness, including: “some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention.” 
In the instant case, the ordinary artisan would have been motivated to generate a chimeric viral molecule, where the chimeric VLP comprises the transmembrane and cytoplasmic tail of influenza H3 or H5 hemagglutinin and an ectodomain from retroviridae because Smith teaches that HIV VLPs have poor incorporation of glycoprotein 160 (gp160) on the surface of HIV VLPs and can limit their use as a vaccine (see paragraph bridging pp. 5 and 6). Critically, Smith demonstrates that the HIV glycoprotein is also known as the ectodomain of HIV (see Figure 1). Smith teaches that their invention overcomes this low incorporation of HIV glycoproteins on the surface of the VLP by creating a chimeric VLP comprising the HIV ectodomain and the TM/CT 
Although Smith chooses to utilize baculovirus to infect insect cells with their nucleic acid encoding a chimeric viral molecule, D’Aoust provides the ordinary artisan motivation to generate influenza VLPs in plants. D'Aoust teaches that none of the recombinant platforms currently available compare with the plant-based transient expression in terms of speed and cost and also allows for the yield and scale required for industrial application. D'Aoust continues that agroinfiltration based systems have shown unparalleled productivity and rapidity for the production of antibodies, antigens, and VLPs (pg. 939, left column).
Thus, the combination of Smith and D’Aoust would have motivated the ordinary artisan to combine the references to express a chimeric VLP comprising an ectodomain from retroviridae and a transmembrane/cytoplasmic tail domain from influenza H3 or H5 hemagglutinin. 

Appellant argues that as of the date of the invention, it was known that omitting a core or matrix protein leads to at best, variable production, or no production of VLP with wildtype HA as evidenced by D’Aoust and WO 2009/076778, which was cited in the IDS filed on November 14, 2013 and considered by the Office, cannot be extrapolated to all wildtype HAs or to chimeric retroviridae-HA or rhabodviridae-HA as evidenced by US 8,551,756. Appellant concludes that 
This argument is not found persuasive. Appellant’s conclusory statement incorporates findings across production of VLPs in all cell types where the relevant cell for the production of VLPs in the instant case is plant cells. D’Aoust, as cited in the rejection, states that they originally included M1 because previous work suggested that M1 is a prerequisite for the formation of influenza VLPs in insect cells in the production of VLPs in plants but what they found was that co-expression of M1 with H1 actually reduced the overall accumulation of the latter in the leaf tissue (see page 932, right column). 
Furthermore, Appellant merely states that the findings of D’Aoust cannot be extrapolated to all wildtype HAs or to chimeric retroviridae-HA or rhabdoviridae-HA. In support of this argument, Appellant cites US 8,551,756 (‘756) in support of their position that co-expression of a core or matrix protein can improve wildtype HA VLP yield. However, Appellant fails to explain why the ordinary artisan would look to the ‘756 patent who produces their VLPs in insect cells when the relevant cell type is plant cells. In other words, Appellant fails to explain why the ordinary artisan would dismiss the findings of D’Aoust when producing VLPs in plants for the findings of the ‘756 patent which produces VLPs in insect cells. While the ‘756 patent suggests using plant cells, the examples produce VLPs in Sf9 insect cells (see Example 1).
The fundamental inquiry is whether one of ordinary skill in the art would have reasonably expected success omitting M1 to produce chimeric VLPs and whether one of ordinary skill in the art would have been motivated to do so in plants. D’Aoust demonstrates that inclusion of M1 still led to the formation of VLPs but it also reduced positive outcomes. Thus, the ordinary artisan would have reasonably expected that including or excluding M1 would have been both 

Appellant also supports their argument by citing WO 2009/076778 (‘778). Appellant contends that ‘778 shows that expression of wildtype HA and production of VLP in the absence of core or matrix protein is variable and unpredictable. Appellant argues that H3 HA, B HA, H7 HA, and H9 HA were unable to form VLPs in the absence of M1. See page 5 of the remarks. 
This argument is not found persuasive. Figure 47 and 48b of the ‘778 publication are unclear as to what exactly is being shown because the printing of the bands are obscured. Page 22, paragraph 00111 of ‘778 states that figure 47 presents an immunoblot analysis of a series of HA by obtaining protein extracts obtained plant expressing HA. Page 23 states that Figure 48B is an immunoblot of plant obtained H5. The lack of strong bands in Figures 47 and 48B could be due to the amount of protein extract loaded into lanes 1 and 2. The absence of strong bands in some lanes of Figures 47 and 48B suggest that ten and twenty micrograms of protein extracts do not capture sufficient HA VLPs to be visualized on the gel. 
However, the Examiner notes that Figure 46 demonstrates success of VLP production with wildtype H5, H1, H6, H2, H9, and H3. Page 22, paragraph 00110 states that Figure 46 shows immunodetection (western blot) of elution fractions of 7-17 of plant-produced VLPs, following size exclusion chromatography. Hemagglutinin subtypes H1, H2, H3, H5, H9 and H9 are shown. Hemagglutinin is detected in fractions 7-14, corresponding to the elution of VLPs. 
Paragraph 00398 on page 112 of the ‘778 publication discusses the constructs used for the production of H1, H2, H3, H5, H6, and H9 VLPs in plants. AGL1/660- (H5 Indonesia), 
Page 92, paragraph 00320 of ‘778 teaches that the M1 construct is also known as construct 750 or AGL1/750. Paragraph 00398 does not disclose the co-expression of AGL1/750 with the aforementioned constructs encoding H1, H2, H3, H5, H6, and H9 HA. Instead, the ‘778 publication makes clear that these VLPs were produced without the assistance of M1, i.e. without the presence of AGL1/750. 
Therefore, Appellant’s argument that in the absence of matrix protein several wildtype HA strains did not express detectable VLP at all is not supported by the ‘778 publication. 

Appellant argues that their result is unexpected based upon their reasoning as applied to D’Aoust and the ‘778 publication above. Appellant concludes that the ordinary artisan would have had no reasonable expectation of success that a chimeric viral surface protein comprising a TM/CT terminus from H3 or H5 HA would result in increased expression or increased VLP production in plants. See page 6 of the Brief. 
This argument is not persuasive. Appellant’s argument with respect to D’Aoust and the ‘778 publication is not supported by their proffered showing for the reasons discussed above. Furthermore, the Examiner notes that the claims are not directed toward increasing expression or increased VLP production in plants. Thus, Appellant is arguing a limitation that is not found in the claims. 

Appellant argues that the Lavoie Declaration demonstrates the uncertainty of producing VLPs with chimeric HA constructs in plants. Appellant asserts that the relevance of this data 
This argument is not found persuasive. Pneumoviridae-H5 chimeric VLPs are not relevant to the instant claims. The probative value of the failure of Pneumoviridae-H5 VLPs to overcome an obviousness rejection would only apply if the rejection was predicated upon a broad finding that the entire genus of chimeric-VLPs was obvious. However, the position taken in the instant rejection is that retroviridae-H3 or H5 VLPs would have been obvious at the time the invention was made. This is due to the fact that Smith reduces to practice a chimeric VLP comprising HIV glycoproteins and TM/CT from H3 HA of influenza and because Smith concludes that heterologous TM and CT domains have dramatic effects by enhancing levels of incorporation of Env into VLPs. Given the success of D’Aoust in producing a VLP with H5, it would have been obvious to the ordinary artisan to use either the entirety of the previously available chimeric VLP from Smith or substitute the H3 of Smith with the the H5 TM/CT domain of D’Aoust. The ordinary artisan would have found this substitution prima facie obvious because the production of VLPs in a cell is predicated upon the VLP’s ability to interact with the membrane of a cell. The structures responsible for orienting the viral molecules into the membrane is the transmembrane and cytoplasmic tail (TM/CT) domain. As explained by 
The Examiner notes that the requirement for a reasonable expectation of success is distinct from an absolute prediction of success. MPEP 2143.02 states that “some degree of predictability is required.” In the instant case, some degree of predictability is achieved. Smith expresses a chimeric molecule in the presence of M1 and led to VLP formation. D’Aoust initially includes M1 in the production of plant-based VLPs because M1 had previously suggested that it is required for VLP formation (see page 932, right column). D’Aoust also found that others have reported that M1 is not required for VLP formation. D’Aoust includes both M1 and H1 HA but finds that it is not beneficial to include M1 on HA accumulation. Thus, in a plant system, the ordinary artisan would have concluded that M1 is not required for VLP formation, chimeric or otherwise.


This argument is not found persuasive. As noted above, Smith produces their chimeric VLP in an insect cell which is distinct from the plant cell instantly claimed. Appellant does not explain why one of ordinary skill in the art would look to the expression system of Smith while disregarding the findings of D’Aoust in plants. In fact, D’Aoust states that they initially included M1 because previous work suggested that M1 co-expression is a prerequisite for the formation of influenza VLPs in insect cells. D’Aoust acknowledges insect cells as a VLP production system but still finds that in plants M1 was detrimental toward VLP production. The ordinary artisan, after having read D’Aoust, would have omitted M1 - despite the inclusion of M1 in the insect cell system in Smith. 

Appellant argues that Wang is merely another example of a reference teaching that chimeric VLP production requires co-expression of a chimeric HIV-HA with a matrix protein. Appellant concludes that reading both Smith and Wang, the ordinary artisan would necessarily conclude that production of a chimeric HIV-influenza requires a matrix protein. See pages 7 and 8 of the remarks. 
This argument is not persuasive. Appellant’s analysis fails to include the teachings of D’Aoust. Appellant’s argument attacks the references individually where the rejection is based upon their combination. 


This argument is not found persuasive. It is unclear how the matrix protein constitutes the intended purpose of Smith or Wang. In fact, the production of VLP is the intended purpose of both Smith and Wang. The fact that the matrix protein is omitted in a plant production context does not change the intended purpose of creating a chimeric VLP. Similarly, the principle operation of the reference is the production of a chimeric VLP. It is unclear how omitting an item that is shown to be superfluous changes the production of a chimeric VLP. 

Appellant cites Plas-Pak Industries, Inc. v. Sulzer Mixpac AG, 600 Fed.Appx. 755, 758 (Fed. Cir. 2015) for “[C]ombinations that change the ‘basic principles under which the [prior art] was designed to operate,’ or that render the prior art ‘inoperable for its intended purpose,’ may fail to support a conclusion of obviousness.” See page 8 of the Brief.
This argument is not found persuasive. As above, the principle of operation is the formation of chimeric HIV-HA VLPs – not the inclusion of the matrix protein. The change to omit M1 would not render the prior art inoperable for its intended purpose in plants, especially in view of D’Aoust. 

Appellant cites Daiichi Sankyo Company, Ltd. v. Matrix Laboratories, Ltd., 619 F.3d 1346, 1356 (Fed. Cir. 2010) for affirming rejection of obviousness argument on finding that “a 
This argument is not found persuasive. The fact that M1 protein is utilized in Smith and Wang does not indicate that M1 is a distinguishing characteristic of the chimeric HIV-HA VLPs. 

Appellant cites In re Gordon, 733 F.2d 900, 902, 221 U.S.P.Q. 125 (Fed. Cir. 1984) for “The mere fact that the prior art could be so modified would not have made the modification obvious unless the prior art suggested the desirability of the modification.” See page 8 of the Brief. 
This argument is not found persuasive. D’Aoust omits M1 and is explicit as to why it was omitted. The prior art demonstrates the desirability of the modification. Furthermore, Appellant’s citation of the ‘778 publication provides additional motivation to omit M1 in a plant-based therapeutic context: M1 protein is known to bind RNA which is a contaminant of the VLP preparation. The presence of RNA is undesired when obtaining regulatory approval for the VLP product (see pg. 44, paragraph 00204).

Appellant asserts that the Office has used impermissible hindsight in determining the motivation to combine D’Aoust with Smith. Appellant cites Federal Circuit precedent supporting the idea that impermissible hindsight remains impermissible. See page 8 of the Brief. 
This argument is not found persuasive. In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
In the instant case, the ordinary artisan would have been well aware of the chimeric HIV-influenza VLP molecule disclosed by Smith and tested in Wang. The ordinary artisan would have also been aware of the production of influenza VLPs in plants. At the time the invention was made, D’Aoust provides evidence that the ordinary artisan could have proceeded in two ways using the chimeric VLP of Smith and Wang. The first would be to express both the chimeric VLP and the M1 protein in plants, as D’Aoust initially did with H1 and Smith and Wang did with the chimeric HIV-influenza VLP. Alternatively, the ordinary artisan could have utilized the findings of D’Aoust and omitted M1 from the prior art chimeric molecule due to the detrimental effect its inclusion had in a plant system. The simplicity of the latter would have motivated the ordinary artisan. 

Appellant asserts that the data disclosed in D’Aoust, ‘778, ‘756, and the Lavoie declaration clearly demonstrate a lack of a reasonable expectation of success when expressing a chimeric construct comprising an ectodomain of a virus trimeric surface protein fused to H3 or H5 TM/CT. Appellant argues the fact that this chimeric VLP may be produced in the absence of M1 is therefore surprising. See page 9 of the Brief. 
This argument is not found persuasive. Appellant’s proffered data does not demonstrate a lack of a reasonable expectation of success for the reasons discussed above. Appellant’s assertion that the instant chimeric VLP produced without matrix protein (i.e. M1) is surprising cannot be sustained in view of the findings of D’Aoust. 

Appellant argues that dependent claims 9 and 16 fail to cure the deficiencies identified above. However, the obviousness rejection has been maintained for the reasons set forth above. 

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/STEPHEN UYENO/Primary Examiner, Art Unit 1662                                                                                                                                                                                                        
Conferees:
/SHUBO ZHOU/Supervisory Patent Examiner, Art Unit 1662         
                                                                                                                                                                                               
/Amjad Abraham/Supervisory Patent Examiner, Art Unit 1663                                                                                                                                                                                                        


Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.